DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Remarks
This action is in response to the Amendments filed 09/09/2022.
Claims 1, 2, 4-13, and 15-41 are pending.
Response to Arguments
No arguments have been provided for the interpretation of the phrases “visual information system”, “determination system”, and “projection system” under 35 U.S.C. 112(f), therefore, the interpretation under 35 U.S.C. 112(f) is maintained. 
Applicant’s arguments, see page 10, filed 09/09/2022, with respect to the objection of claims 1, 25, 34, 36, 37, and 39 have been fully considered and are persuasive.  The objection of claims 1, 25, 34, 36, 37, and 39 has been withdrawn.
Applicant’s arguments, see page 10, filed 09/09/2022, with respect to the rejection of claims 7, 19, 20, 35, 37, and 39 under 35 U.S.C. 112(b) have been fully considered.    


Rejection of claims 7, 19, 20, 35, 37, and 39 under 35 U.S.C. 112(b) 
The amendments to claims 7, 19, 20, 35, and 37 overcome the rejection under 35 U.S.C. 112(b). However, the amendments to claim 39 do not overcome the rejection, and therefore the rejection of claim 39 under 35 U.S.C. 112(b) is maintained. New claims 40-41 are addressed in the office action below. 
Applicant’s arguments, see pages 12-13, filed 09/09/2022, with respect to the rejection of claim 39 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Independent claim 39 has been amended to include “a base station comprising a plurality of laser diodes arranged in a plurality of rows forming a laser source emitting the light pulses” and “a handpiece which is remote from the base station and optically connected to the laser source by an optical guide”. Applicant argues that Liu or Weckwerth does not disclose the amended limitation. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as explained in the current office action below.
Applicant's arguments, see pages 11-12, filed 09/09/2022, with respect to the rejection of claims 1, 2, 4-34, and 36-38 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Rejection of claims 1, 2, 4-34, and 36-38 under 35 U.S.C. 103
Claim 14 has been cancelled, and its limitations added to independent claim 1. Independent claim 1 has been amended to recite “an optical system arranged upstream of the window for transforming the cross section of the light pulses before the window into an emitted light pulses cross section having, in a direction of movement of the handpiece, two parallel opposing edges without there being any loss of energy”. Applicant argues that Liu and Weckwerth do not disclose these limitations. Examiner respectfully disagrees. Liu discloses an optical system arranged upstream of the window (e.g. Par. [0090]; Fig. 1: optics 16 upstream window 44), and Weckwerth, in a similar field of endeavor, discloses transforming the cross section of the light pulses before the window into an emitted light pulses cross section having, in a direction of movement of the handpiece, two parallel opposing edges without there being any loss of energy (e.g. Page 14, lines 11-22; Fig. 5: circular light guide 56 transmits radiation to lens 58 which transforms it to be in a square shape; Applicant’s specification at page 29, lines 14-18, discloses the beam exiting the circular guide to transform into a rectangular or square shape without any energy loss. There is no further description provided as to how there is no energy loss, therefore the transformation of Weckwerth is considered to meet this limitation.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include transforming the cross section of the beam before the window into an emitted beam cross section having two parallel opposing edges as taught by Weckwerth in order to provide the predictable results of providing treatment to the entire area chosen. Therefore, this rejection is maintained. New claims 40 and 41 are addressed in the office action below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: the “visual information system” in claim 21, the “determination system” in claim 24, and the “projection system” in claim 36. The “visual information system” is being understood as any system that allows viewing the progress of the treatment as described in the instant specification on Page 38, lines 15-18. The “determination system” is being understood as any sensor or system that determines the movements of the handpiece as described in the instant specification on Page 12, lines 5-8. The “projection system” is being understood as any system that can at least partially illuminate the part of the body being treated as described in the instant specification on Page 11, lines 6-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “at around 750 nm or at around 1064 nm” on page 10 line 8. It is unclear what wavelength is being claimed. The term “around” is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 40 and 41 are rejected based on their dependency on claim 39.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, 15-18, 20-24, and 32-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckwerth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckwerth.
Regarding claim 1, Liu teaches a device for treating, in particular for hair removal or photo-rejuvenation or vascular treatment, a part of a human body by emitting light pulses (e.g. Abstract, [0008]), comprising:
a handpiece for applying the light pulses to the part of the body, the handpiece being able to move in relation to the body (e.g. Par. [0090], Fig. 1) and comprising:
a window for outputting the light pulses onto a localized area of the part of the body (e.g. Par. [0090]: window 44 Fig. 1), 
an optical system arranged upstream of the window (e.g. Par. [0090]; Fig. 1: optics 16 upstream window 44), and
an optical, capacitive or inertial motion detector (e.g. Par. [0012]: using motion sensor; Par. [0113]: sensor can be motion sensor; Par. [0123]: sensor can be capacitive sensor; Fig. 1: sensors 26), 
a control system for controlling the emission of the light pulses, configured so as to automatically trigger the light pulses during the movement of the handpiece at a rate determined on the basis at least of at least one item of information provided by the motion detector (e.g. Par. [0142]; Par. [0201]: automatically adjusting pulse rate based on sensor feedback), wherein the light pulses are laser pulses (e.g. Par. [0090]: laser beam is delivered through a window).
However, Liu fails to teach transforming the cross section of the beam before the window into an emitted beam cross section having, in a direction of movement of the handpiece, two parallel opposing edges without there being any loss of energy and wherein the rate is determined such that the distance covered by the handpiece between two light pulses is less than or equal to d where d is the dimension of the output window in the direction of movement of the handpiece. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a square shape of the lens (i.e. a square shape has two parallel opposing edges) in order to transform the beam in order to provide treatment to the entire area chosen (e.g. Page 14, lines 11-22; Fig. 5: circular light guide 56 transmits radiation to lens 58 which transforms it to be in a square shape; Applicant’s specification at page 29, lines 14-18, discloses the beam exiting the circular guide to transform into a rectangular or square shape without any energy loss. There is no further description provided as to how there is no energy loss, therefore the transformation of Weckwerth is considered to meet this limitation.) and to determine the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window (e.g. Page 21, line 29 – Page 22, line 8: markings are spaced at a distance smaller than the area treatable in a single pulse, which means the distance is smaller than the dimension of the light pulse output window, these markings allow the calculation of increasing or decreasing the speed of the movement of the handpiece). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include transforming the cross section of the beam before the window into an emitted beam cross section having two parallel opposing edges and determining the treatment rate such that the distance covered by the handpiece between two light pulses is less than the dimension of the output window as taught by Weckwerth in order to provide the predictable results of providing treatment to the entire area chosen and of detecting indicia that can be used to calculate and adjust the speed of the device (e.g. Page 22, lines 5-8).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 2, Liu further teaches wherein the motion detector is used to determine the direction and the speed of movement of the handpiece over the part of the body (e.g. Par. [0113]; Par. [0124]).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 4, Liu further teaches wherein the maximum emission frequency of the light pulses is greater than or equal to 10 Hz (e.g. Par. [0100]: the frequency of light pulse can be between 0.5 Hz – 75 Hz).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 5, Liu further teaches wherein the light pulses are laser pulses and the device comprises a base station comprising a laser source emitting laser pulses, the handpiece being optically connected to the laser source by at least one optical guide (e.g. Par. [0094]; Fig. 1: radiation engine 12 connected to device 10 through optics 16; the device 10 is considered to be handpiece, and the radiation engine 12 is considered to be the base station) [Note: As claimed, the base station is not claimed as a separate unit, and therefore the radiation engine of Liu meets the limitation of the claim.].
Claim 5 is obvious over Liu and Weckwerth as indicated above. Regarding claim 6, Liu further teaches wherein the base station comprises a plurality of laser diodes arranged in a plurality of rows, the diodes in one and the same row of laser diodes being connected in series and the various rows of laser diodes being connected in parallel, or being controlled independently, each row of laser diodes having laser diodes emitting either at around 750 nm or at around 1064 nm (e.g. Fig. 23A: laser diode bars 14B arranged in rows; Pars. [0249]-[0250]; Par. [0097]: wavelength can be 810nm-2000nm).
Claim 6 is obvious over Liu and Weckwerth as indicated above. Regarding claim 7, Liu further teaches wherein the control system determines a trigger sequence of the laser diodes on the basis of at least one feature of the skin (e.g. Par. [0348]: the system controls the radiation source based on the skin features identified, “system 132 may control one or more controllable operational parameters of device 10 (e.g. operational aspects of treatment radiation source 14) based on the number of intrinsic skin features 70 identified”). 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 8, Liu further teaches wherein the motion detector is outside the light pulse output window (e.g. Fig. 1: sensors 26 outside and adjacent to window 44).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 9, Liu further teaches wherein the motion detector is optical (e.g. Par. [0121]; Par. [0072]: optical displacement sensor).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 10, Liu further teaches a processing system for processing the images provided by the motion detector (e.g. Par. [0364]).
Claim 10 is obvious over Liu and Weckwerth as indicated above. Regarding claim 11, Liu further teaches wherein the processing system for processing the images provided by the motion detector determines a feature of the skin, and the control system drives the light pulses on the basis of said feature of the skin (e.g. Par. [0130]: a sensor for detecting color/pigmentation of skin which is understood to be a feature; Par. [0136]: device can be controlled based on sensor feedback).
Claim 10 is obvious over Liu and Weckwerth as indicated above. Regarding claim 13, Liu further teaches wherein the processing system for processing the images provided by the motion detector detects pressing of the handpiece on the skin, the control system being configured so as to prevent a light pulse from being emitted when the handpiece is not being pressed against the skin (e.g. Par. [0442]).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 15, Liu further teaches a settable focusing system for varying the focal length of the laser pulse at the output of the handpiece (e.g. Pars. [0104]-[0105]: optics allow the radiation source to be placed at any desired distance from the application end of the device, which is considered to be a settable focus system).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 16, Liu further teaches wherein the handpiece comprises a cooling system for cooling the handpiece (e.g. Fig. 1: heat sink 36; Par. [0144]: cooling system comprises heat sink).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 17, Liu further teaches wherein the temperature of the face of the handpiece configured so as to come into contact with the skin is, during operation, at most 25°C (e.g. Par. [0171]). 
Liu in view of Weckwerth discloses the claimed invention except for the temperature being less than or equal to 20°C.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu in view of Weckwerth with the temperature being less than or equal to 20°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 18, Liu fails to teach wherein each laser pulse emitted by the output window has a power flux density greater than or equal to 200 W/cm2. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known for the laser pulse to have a power greater than 200 W/cm2 (e.g. Page 14, lines 9-10: 1600 W of laser radiation can be emitted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckwerth to include the power being greater than 200 W/cm2 as taught by Weckwerth in order to provide the predictable results of providing the necessary power to treat the skin. 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 20, Liu further teaches a temperature detector for monitoring the local temperature of the localized area exposed to the light pulse, the control system being configured 5Appl. No. 17/057,581Amendment dated: January 26, 2022Reply to Office action of October 6, 2021so as to block triggering of the light pulses or to emit an alert signal for the operator when the local temperature is greater than a limit temperature (e.g. Par. [0128]: device consists of a temperature sensor for detecting temperature of the treatment area; Pars. [0189]-[0190]: once the skin exceeds a threshold temperature, the user is alerted through the device). 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 21, Liu further teaches at least one visual information system for viewing the areas to be treated in relation to the as yet untreated areas of the part of the body to be treated (e.g. Par. [0194]: photobleaching is used to allow the user to see which areas are to be treated; Par. [0135]: sensor data is provided to user via a display; Fig. 1: display 32).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 22, Liu fails to teach a treatment viewing system configured so as to display an image of the part of the body. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a treatment viewing system configured so as to display an image of the part of the body (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckwerth to include the treatment viewing system that shows an image of the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 23, Liu further teaches wherein the device determines the as yet untreated areas of the part of the body, and the control system is configured so as to automatically trigger the emission of the light pulses when the handpiece is positioned on an as yet untreated area (e.g. Par. [0194]: the device is configured to provide treatment to detected untreated areas).
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 24, Liu fails to teach a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece. 
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a determination system for determining the movements of the part of the body in order to make it possible to take into account the movements of the part of the body during the treatment, in particular in the precise determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckwerth to include the determination of the position of the handpiece and the determination of the areas of the body treated by the handpiece as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated. 
Claim 6 is obvious over Liu and Weckwerth as indicated above. Regarding claim 32, Liu further teaches wherein each row of laser diodes has one or more laser diodes emitting in the visible (e.g. Par. [0097]: wavelength can be in visible spectrum).
Regarding claim 33, Liu in view of Weckwerth teach the invention as claimed and Liu further teaches wherein the motion detector comprises a light source and a multi-pixel optical detector configured so as to image a portion of the skin illuminated by the light source (e.g. Par. [0072]: optical displacement sensor; Par. [0121]: the sensor can be a multi-pixel sensor; Par. [0314]).
Claim 15 is obvious over Liu and Weckwerth as indicated above. Regarding claim 34, Liu further teaches wherein the handpiece comprises a focusing detection system configured so as to detect the focus of the focusing system, the device comprising a computer configured so as to adapt at least one feature of the light pulses on the basis of at least of an item of information provided by the focusing detection system (e.g. Pars. [0309]-[0310]: the system comprises a detector that detects the focus of the reflected light, which the microcontroller (e.g. a computer) analyzes; Par. [0136]-[0141]: radiation source of the device can be controlled based on sensor feedback). 
Claim 21 is obvious over Liu and Weckwerth as indicated above. Regarding claim 36, Liu further teaches at least one projection system for projecting information onto the part of the body in order to guide the operator during the treatment (e.g. Par. [0194]: photobleaching is used to allow the user to see which areas are to be treated – Examiner considers this to be the projection system, as it allows the user to see where on the body the treatment should be applied).
Claim 21 is obvious over Liu and Weckwerth as indicated above. Regarding claim 37, Liu fails to teach wherein the visual information system is configured to display an image of one or more of the following features: the position of the handpiece on the body, the treated areas of the part of the body and/or the untreated areas of the part of the body, and/or the history of the temperature of the skin based on the information provided by the temperature detector since the start of the treatment at each point of the part of the body to be treated. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a treatment viewing system configured so as to display an image of the part of the body, in particular a three-dimensional image, that shows the position of the handpiece on the body, and the treated areas of the part of the body and/or the untreated areas of the part of the body (e.g. Page 34, line 12-Page 35, line 32; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liu in view of Weckwerth to include the treatment viewing system that shows the position of the handpiece on the body, and the treated areas of the part of the body and/or the untreated areas of the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 38, Liu fails to teach wherein the light power emitted for each laser pulse is between 500W and 10,000W. Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known for the laser pulse to have a power greater than 1 kW (e.g. Page 14, lines 9-10: 1600 W of laser radiation can be emitted). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include the power being greater than 1 kW as taught by Weckwerth in order to provide the predictable results of providing the necessary power to treat the skin.
Claims 12, 25-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckwerth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckwerth, as applied to claims 1 and 10 above, and further in view of Ota (EP 1031324 – APPLICANT CITED ON IDS).
Claim 10 is obvious over Liu and Weckwerth as indicated above. Regarding claim 12, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]). However, Liu fails to teach processing the images provided by the motion detector to detect the hairs in said images and determines the location on the skin and/or the diameter of each detected hair and/or the number of hairs detected.
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to process the images provided by the motion detector and detect the hairs in said images and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a detection means; Par. [0008] – Par. [0009]: first detection means includes imaging means that detects the position of the hair on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or the diameter of each detected hair as taught by Ota in order to provide the predictable results of removing unwanted hair. 
Claim 1 is obvious over Liu and Weckwerth as indicated above. Regarding claim 25, Liu further teaches a method for treating a part of the body using the device according to claim 1, comprising the steps of:
applying the handpiece to the part of the body to be treated (e.g. Par. [0090]; Fig. 1), 
scanning the part of the body to be treated with the handpiece while keeping the handpiece pressed on the skin (e.g. Par. [0015]), 
the control system automatically triggering the light pulses when the handpiece moves over the skin (e.g. Par. [0142]).
However, Liu in view of Weckwerth fails to disclose applying a gel to the skin of the part of the body to be treated or to the handpiece. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to apply a cooling gel to the skin (e.g. Par. [0035]) in order to reduce irritation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include applying a cooling gel to the skin as taught by Ota in order to provide the predictable results of reducing irritation. 
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 26, Liu further teaches wherein the handpiece scans the part of the body to be treated at a speed of less than or equal to 50 cm/s (e.g. Par. [0011]; Par. [0180]).
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 27, Liu further teaches the operator selecting certain parameters (e.g. Par. [0129]; Par. [0398]). 
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 28, Liu in view of Weckwerth fails to disclose wherein the successive passes over one and the same area of the part of the body are temporally spaced by a duration of at least 1 s.  
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known for the successive passes over one and the same area of the part of the body to be temporally spaced by a duration of 10-40ms (e.g. Par. [0042]: the laser irradiation time should be between 10-40 ms in order to achieve depilation without increasing the temperature of the surrounding skin). 
Liu in view of Weckwerth and Ota discloses the claimed invention except for the duration being at least 1 s.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Liu with the duration being at least 1 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 29, Liu further teaches wherein the scanning of the handpiece over the part of the body is scanning along adjacent lines while always scanning in the same direction or in opposite directions from one line to another (e.g. Figs. 8A-J: different scanning directions are shown).
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 31, Liu further teaches wherein the treatment is a hair removal treatment (e.g. Par. [0008]; Par. [0097]; Par. [0100]; Par. [0155]) However, Liu in view of Weckwerth fails to teach the method comprising a step of estimating the distribution of the hairs, their associated diameters and/or the number of hairs on the part of the body. 
Ota, in a similar field of endeavor, teaches a laser depilation apparatus. Ota teaches it is known to detect the hairs and determine the location on the skin and/or the diameter of each detected hair (e.g. Par. [0014]: detecting thickness of hair using a second detection means; Par. [0009]: imaging means that detects the position of the hairs on the part of the body to be treated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth and Ota to include processing the images provided by the motion detector detects the hairs in said images and determines the location on the skin and/or the diameter of each detected hair as taught by Ota in order to provide the predictable results of removing unwanted hair. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Weckwerth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckwerth, as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 2013/0237973 – APPLICANT CITED ON IDS), hereinafter Kim. 
Claim 1 is obvious over Liu in view of Weckwerth as indicated above. Regarding claim 19, Liu fails to teach at least one camera, each arranged so as to have the handpiece in its field of view, and a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body from at least these images.
Weckwerth, in a similar field of endeavor, teaches a laser skin treatment apparatus. Weckwerth teaches it is known to have a processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body (e.g. Page 34, line 12 – Page 35, line 2; Fig. 23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include the processing system for processing the images provided by the camera or cameras in order to locate the handpiece with respect to the part of the body as taught by Weckwerth in order to provide the predictable results of tracking the treatment as it progresses to ensure all desired areas are treated.
However, Liu in view of Weckwerth fails to disclose at least one camera, each arranged so as to have the handpiece in its field of view. 
Kim, in a similar field of endeavor, teaches a laser emission system. Kim teaches it is known to have a camera arranged so as to have the handpiece in its field of view (e.g. Par. [0040]; Fig. 1: camera 200). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth to include the camera arranged so as to have the handpiece in its field of view as taught by Kim in order to provide the predictable results of viewing the device and the area to be treated. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, further in view of Weckwerth et al. (WO 01/26573 – APPLICANT CITED ON IDS), hereinafter Weckwerth, and further in view of Ota (EP 1031324 – APPLICANT CITED ON IDS), as applied to claim 25 above, and further in view of Elbrecht et al. (US Patent Application Publication 2003/0021124), hereinafter Elbrecht.
Claim 25 is obvious over Liu, Weckwerth, and Ota as indicated above. Regarding claim 30, Liu fails to disclose wherein the handpiece is applied to the skin with a pressure greater than or equal to an predetermined pressure. Elbrecht, in a similar field of endeavor, teaches a handpiece for radiating light onto the skin. Elbrecht discloses applying the handpiece to the skin with a pressure greater than or equal to a predetermined pressure in order to provide light treatment (e.g. Par. [0028]: the surface pressure of the handpiece is increased, and when a predetermined threshold is reached, the light source for radiation turns on). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu in view of Weckwerth and Ota to include applying the handpiece to the skin with a pressure greater than or equal to a predetermined pressure as taught by Elbrecht in order to provide the predictable results of turning the light source for treatment on.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2012/0232539 – APPLICANT CITED ON IDS), hereinafter Liu, and further in view of Elbrecht et al. (US Patent Application Publication 2003/0021124), hereinafter Elbrecht.
Regarding claim 39, Liu teaches a device for treating a part of a human body by emitting light pulses (e.g. Abstract, [0008]), comprising:
a base station comprising a plurality of laser diodes arranged in a plurality of rows forming a laser source emitting the light pulses, the diodes in one and the same row of laser diodes being connected in series and the various rows of laser diodes being connected in parallel, or being controlled independently, each row of laser diodes comprising laser diodes emitting either at around 750 nm or at around 1064 nm (e.g. Fig. 23A: laser diode bars 14B arranged in rows; Pars. [0249]-[0250]; Par. [0097]: wavelength can be 810nm-2000nm)
a handpiece optically connected to the laser source by an optical guide for applying the light pulses to the part of the body, the handpiece being able to move in relation to the body (e.g. Par. [0090], Fig. 1) and comprising:
a window for outputting the light pulses onto a localized area of the part of the body (e.g. Par. [0090]: window 44 Fig. 1), and
an optical, capacitive or inertial motion detector (e.g. Par. [0012]: using motion sensor; Par. [0113]: sensor can be motion sensor; Par. [0123]: sensor can be capacitive sensor; Fig. 1: sensors 26), 
a control system for controlling the emission of the light pulses, configured to automatically trigger the light pulses during the movement of the handpiece at a rate determined on the basis of at least of at least one item of information provided by the motion detector (e.g. Par. [0142]; Par. [0201]: automatically adjusting pulse rate based on sensor feedback), the control system determining the trigger sequence of the laser diodes on the basis of at least one feature of the skin (e.g. Par. [0348]: the system controls the radiation source based on the skin features identified, “system 132 may control one or more controllable operational parameters of device 10 (e.g. operational aspects of treatment radiation source 14) based on the number of intrinsic skin features 70 identified”).
However, Liu fails to disclose the handpiece being remote from the base station. Elbrecht, in a similar field of endeavor, teaches a handpiece for radiating light onto the skin. Elbrecht discloses a handpiece that is separate from the radiation source (e.g. Par. [0052]: the handpiece is connected to a radiation source via a light guide, “Hand piece 1 is connected to a radiation source (not shown in the drawing) via a light guide device 3”; Fig. 1: light guide 3 connects to handpiece 1; the radiation source is being considered the base station). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu to include the handpiece being remote from the base station as taught by Elbrecht in order to provide the predictable results of a device that is capable of providing light therapy to the skin.
Claim 39 is obvious over Liu and Elbrecht as indicated above. Regarding claim 40, Liu further teaches wherein the control system determines the rows of laser diodes to be triggered, the intensities of each of the rows of laser diodes the trigger duration of each of the rows of laser diodes and/or the trigger time of each row of laser diodes on the basis of at least one feature of the skin (e.g. Par. [0348]: the system controls the radiation source based on the skin features identified, “system 132 may control one or more controllable operational parameters of device 10 (e.g. operational aspects of treatment radiation source 14) based on the number of intrinsic skin features 70 identified”).  
Claim 39 is obvious over Liu and Elbrecht as indicated above. Regarding claim 41, Liu further teaches wherein each row of laser diodes has one or more laser diodes emitting in the visible (e.g. Par. [0097]: wavelength can be in visible spectrum).
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2009/0093864) teaches a handpiece for applying energy to tissue. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792